DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 5, 2020.  These drawings are acceptable.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a noise reduction section” that “generates a streak reduction image as an image obtained by reducing a streaklike artifact in the reconstruction image” in claim 1; “a noise reduction ratio acquisition section” that “acquires a first noise reduction ratio as a noise reduction ratio to be used for reducing a granular noise while retaining a structure boundary in the reconstruction image, and a second noise reduction ratio as a noise reduction ratio to be used for generating the streak reduction image” in claim 1; “an image addition section” that “adds an addition image to be generated based on the first noise reduction ratio and the second noise reduction ratio to the streak reduction image” in claim 1; “the image addition section” “generates the addition image by multiplying a noise addition amount calculated based on the first noise reduction ratio and the second noise reduction ratio by a random number following a normal distribution” in claim 2; “the image addition section” “generates the addition image by executing intensity modulation to a difference image between the streak reduction image and a smoothed image obtained by smoothing the streak reduction image by a magnification to be calculated based on the first noise reduction ratio and the second noise reduction ratio” in claim 3; “the noise reduction ratio acquisition section” “acquires the first noise reduction ratio and the second noise reduction ratio via a screen on which the noise reduction ratio is input” in claim 5; “the noise reduction section” “generates a boundary retention image as an image obtained by reducing the granular noise while retaining the structure boundary in the reconstruction image” in claim 6; “the noise reduction ratio acquisition section” “calculates the first noise reduction ratio from noise amounts of both the reconstruction image and the boundary retention image, and the second noise reduction ratio from noise amounts of both the reconstruction image and the streak reduction image” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Zhou (U.S. Patent Application Publication No. US 2019/0108904 A1) (hereafter referred to as “Zhou”).  
	The examiner would like to point out that the various “units” identified in section 8 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the image reconstruction apparatus 1. The above-mentioned configuration of the image reconstruction apparatus 1 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 1 and a program. As shown in FIG. 1, the image reconstruction apparatus 1 includes a CPU 2, a memory 3, and a storage 4 as a hardware configuration. These are connected to each other by a system bus 11. The CPU (Central Processing Unit) 2 controls another configuration in accordance with a program stored in the memory 3, performs data processing in accordance with the program, and stores the processing result in the memory 4. The CPU 2 can be a microprocessor. The memory 3 stores a program executed by the CPU 2 and data. The memory 3 can be a ROM (Read Only Memory).   
With regard to claim 1, Zhou describes a noise reduction section that generates a streak reduction image as an image obtained by reducing a streaklike artifact in the reconstruction image (see Figure 10 and refer for example to paragraph [0130]); a noise reduction ratio acquisition section that acquires a first noise reduction ratio as a noise reduction ratio to be used for reducing a granular noise while retaining a structure boundary in the reconstruction image (see Figure 10, element  5141a and refer for example to paragraph [0136]), and a second noise reduction ratio as a noise reduction ratio to be used for generating the streak reduction image (see Figure 10, element 5141b and refer for example to paragraph [0137]); and an image addition section that adds an addition image to be generated based on the first noise reduction ratio and the second noise reduction ratio to the streak reduction image (see Figure 10, element 5141h and refer for example to paragraph [0138]).
As to claim 2, Zhou describes wherein the image addition section generates the addition image by multiplying a noise addition amount calculated based on the first noise reduction ratio and the second noise reduction ratio by a random number following a normal distribution (refer to for example to paragraphs [0138] and [0139]).
As to claim 5, Zhou describes wherein the noise reduction ratio acquisition section acquires the first noise reduction ratio and the second noise reduction ratio via a screen on which the noise reduction ratio is input (see Figure 6, elements 515 and 516, and refer for example to paragraphs [0093] and [0139]).
With regard to claim 7, Zhou describes wherein the first noise reduction ratio is smaller than the second noise reduction ratio (refer for example to paragraph [0139]).
As to claim 8, Zhou describes a noise reduction step of generating a streak reduction image as an image obtained by reducing a streaklike artifact in the reconstruction image (see Figure 10 and refer for example to paragraph [0130]); a noise reduction ratio acquisition step of acquiring a first noise reduction ratio as a noise reduction ratio to be used for reducing a granular noise while retaining a structure boundary in the reconstruction image (see Figure 10, element  5141a and refer for example to paragraph [0136]), and a second noise reduction ratio as a noise reduction ratio to be used for generating the streak reduction image (see Figure 10, element 5141b and refer for example to paragraph [0137]); and an image addition step of adding an addition image to be generated based on the first noise reduction ratio and the second noise reduction ratio to the streak reduction image (see Figure 10, element 5141h and refer for example to paragraph [0138]).


Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, Li, Bertram, Zamyatin, Hagiwara, Wang, Shieh, Maass, Chan and Schreiber all disclose systems similar to applicant’s claimed invention.  










Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 12, 2021